Citation Nr: 1505345	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 29, 2010 for the grant of service connection for a lumbar spine disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from June 2011 and October 2011 rating decisions of the RO in Oakland California.  The Veteran subsequently relocated and original jurisdiction over the claims file is with the RO in Phoenix Arizona.

The Board remanded this appeal in May 2014 to afford the Veteran a hearing.  In September 2014, the Veteran testified at a hearing chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

At the Board hearing, the Veteran raised allegations of Clear and Unmistakable Error (CUE) in prior RO decisions which denied service connection for a lumbar spine disorder and PTSD.  The question of CUE in prior RO decisions has never been adjudicated by the RO.  The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, when a new theory of CUE is presented first to the Board, such matter is not "subject to decision by the Secretary," and the Board would lack appellate jurisdiction over the newly raised theory of CUE.  In such a circumstance, the Board is obligated to refer that theory of CUE to the RO to "be decided in the same manner as any other claim."  38 U.S.C.A § 5109A(e); see Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  Accordingly, the allegations of CUE in prior RO decisions as raised at the Board hearing are referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2014).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The earliest date of a pending claim of entitlement to service connection for PTSD is July 29, 2010; the date entitlement arose is earlier than the date of claim.

2.  The earliest date of a pending claim of entitlement to service connection for a lumbar spine disorder is July 29, 2010; the date entitlement arose is earlier than the date of claim.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than July 29, 2010 for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.350, 3.151, 3.355, 3.400 (2014).

2.  The criteria for assignment of an effective date earlier than July 29, 2010 for the grant of service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.350, 3.151, 3.355, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking earlier effective dates for the grant of service connection for a lumbar spine disorder and PTSD.  He asserts that the effective date for the lumbar spine disorder should reflect the fact that he has been experiencing symptoms in the lumbar spine, and has been actively seeking service connection, since shortly after he left the service in 1971.  He asserts that he has been actively seeking service connection for PTSD since 2003 and that the fact of his combat service in Vietnam, which ultimately supported the grant of service connection, should have been known to the RO all along, and should support an earlier effective date.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

As noted above, the Veteran has pursued a claim of entitlement to service connection for a back disorder since his separation from service.  He has also pursued a claim of entitlement to service connection for PTSD since January 2003.  Both claims were previously denied on multiple occasions, the most recent of which was in October 2008.  

The Veteran filed his initial claim for VA compensation in November 1971, noting among other things a back condition.  That claim was denied in a January 1972 rating decision on the basis that there was no current disability resulting from the acknowledged in-service back strain.  The Veteran did not appeal the November 1972 rating decision and did not submit new and material evidence within the appeal period.  Therefore, the decision became final and an effective date cannot legally be assigned on the basis of that claim.  

The Veteran again filed a claim for compensation in January 1985, and again included a claim for a back disability.  The RO advised the Veteran in a February 1985 letter that he needed to submit new and material evidence to reopen the claim.  The Veteran did not respond to the letter.  

The Veteran again filed a claim in January 2003, which included an application to reopen service connection for a back disorder and an initial claim of entitlement to service connection for PTSD.  The claim was denied as to both issues in a June 2004 rating decision.  Specifically, the RO found that, while there was a current diagnosis of degenerative disc disease of the lumbar spine, it was not related to the acknowledged back injury in service, and while there was a current diagnosis of PTSD, an in-service stressor could not be verified.  The Veteran was notified of his right to appeal the January 2003 decision, and he did file an appeal as to the denial of service connection for a skin disorder; however, the Veteran did not appeal the June 2004 rating decision as to either the back or PTSD denials. 

The Board acknowledges that evidence of a current back disorder was received in conjunction with the January 2003 claim, and that such evidence had previously not been of record.  However, even if it were found that new and material evidence was received in January 2003 regarding the back, the subsequent unappealed adjudication of the issue in June 2004 and October 2008 precludes the assignment of an effective date based on the January 2003 claim.  

Additional evidence was received on September 17, 2004, within one year of the June 2004 decision.  That evidence consisted of VA Forms 21-4142 identifying private treatment for the Veteran's back disorder.  While this evidence substantiated various post-service injuries to the Veteran's back dating back to December 1987, and included a reference to an initial back injury in service, these facts were already substantiated at the time of the June 2004 rating decision.  The evidence did not address the unestablished fact of a nexus between the in-service back injury and a current lumbar spine disability.  Accordingly, the evidence received was not new and material as to the lumbar spine issue, nor was it new and material with respect to the PTSD issue.  

The Veteran again filed a claim in February 2008.  As noted, that claim was denied in an October 2008 rating decision.  Regarding PTSD, the RO fully acknowledged that the Veteran had engaged in combat with the enemy during his service in Vietnam and that he had a current diagnosis of PTSD.  The claim was denied based on a lack of nexus ("continuity of treatment") between the events of service and the current diagnosis.  

The RO also denied service connection for a back disorder.  The RO acknowledged the in-service back injury and the current diagnosis of a back disorder.  The basis of the denial was the lack of a nexus between the in-service injury and the current diagnosis.  The Veteran did not appeal the October 2008 rating decision, nor did he submit new and material evidence regarding either issue within the one-year appeal period.  Therefore, an effective date cannot legally be established based on the February 2008 claim.

The next item received from the Veteran was the current July 29, 2010 claim.  In the intervening period, the RO obtained VA examinations which provided the necessary nexus opinions for the lumbar spine and PTSD.  Both claims were granted with the effective date of July 29, 2010.

The Board acknowledges the specific argument of the Veteran at the hearing that receipt of additional service personnel records received on December 30, 2010 should provide for an earlier effective date.  The date believed to be supported by these records was not specified.

The law provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. §§ 3.156(c).  Such cases are essentially handled in the same manner as if there were CUE in the prior determination (although there was no such error-the records are considered to have been lost or mislaid).  

In this case, the additional service records consist of a service personnel records abstract which is not relevant to either claim.  This evidence certainly does not form the basis of either grant, nor does it add support for any unsubstantiated element of service connection.  As noted above, the Veteran's combat service was fully known and acknowledged by the RO at the time of the final February 2008 rating decision.  As to PTSD, it was a VA medical opinion obtained in April 2011 which provided the necessary third element (nexus) and permitted a grant of service connection.  A July 19, 2010 Vet. Center opinion also arguably established this element.  As to the lumbar spine, it was a VA medical opinion obtained in September 2011 which provided the necessary element of nexus.  Prior to those examinations, the necessary elements for service connection were not met regarding either claim.  The additional service records are not relevant to the necessary element of nexus, and do not form a basis to reconsider any earlier claim under 38 C.F.R. § 3.156(c).

The Board acknowledges that the Veteran's disabilities did not begin on the date the claims were filed, and that he pursued both claims for many years.  As set out above, the effective date is based on two factors-the date entitlement arose, and the date of claim.  All necessary elements of service connection must be substantiated in the evidence for entitlement to arise.  A pending (non-final) claim is also a necessary element of the establishment of an effective date for service connection.  

The Board finds that VA treatment records and/or examination reports, to the extent that they establish an earlier onset of the disabilities (such as the July 19, 2010 Vet Center opinion), cannot serve as a claim (formal or informal) for service connection.  The United States Court of Appeals for Veterans Claims (Veterans Court) in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon, 12 Vet. App. at 35.  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of examination will be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  In this case, there was no prior claim for compensation that was disallowed for the reason that the claimed disabilities were not compensable in degree.  Prior claims were denied based on the lack of at least one of the necessary elements of service connection.  

In summation of the Board's findings, prior to July 29, 2010, there was no pending claim for service connection for a lumbar spine disorder or PTSD.  All prior claims were final.  VA treatment records do not serve as a formal or informal claim for service connection.  As such, an effective date prior to the date of receipt of the July 29, 2010 claim for service connection is legally precluded.  

The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  The date of claim, July 29, 2010, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  As a matter of law, the appeal seeking an effective date prior to July 29, 2010 for the grant of service connection for PTSD and a back disorder must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

While the Board acknowledges the Veteran's honorable service and the disabilities he incurred as a result of that service, the Board must apply "the law as it exists, and cannot 'extend...benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The Board has no authority to grant the benefit sought on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ('[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress').  

Thus, since the law is dispositive in this case, the Board must deny the claims on the ground of the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

The Veterans Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Here, no additional development could alter the evidentiary or procedural posture of this case.  Therefore, no notice under the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

Furthermore, the Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2014).  The Veteran was provided with ample opportunity to submit evidence and argument in support of his claim and was given the opportunity to present testimony regarding the claim. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was notified of the reasons for the denial of the claims and of the law applicable to the assignment of effective dates.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required.


ORDER

An effective date earlier than July 29, 2010 for the grant of service connection for PTSD is denied.

An effective date earlier than July 29, 2010 for the grant of service connection for a lumbar spine disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


